Citation Nr: 1636653	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-13 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include degenerative joint disease (DJD). 
 
2.  Entitlement to service connection for a cervical spine disorder, to include DJD. 
 
3.  Entitlement to service connection for a right elbow disorder.
 
4.  Entitlement to service connection for a left elbow disorder.
 
5.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active military duty with the U.S Marine Corps from January 1974 to April 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2013 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran testified before the undersigned at an August 2014 Board hearing at the RO.  A transcript of the hearing is in the file and has been reviewed.

In November 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.

The issues of entitlement to service connection for left elbow and skin disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The AOJ completed the additional development directed in the November 2015 Board remand.

2.  A right shoulder disorder, to include DJD, did not have its onset in active service, nor is it due to injury or disease incurred in active service or a service-connected disability.

3.  A cervical spine disorder, to include DJD, did not have its onset in active service, nor is it due to injury or disease incurred in active service or a service-connected disability.

4.  There is no currently diagnosed right elbow disorder.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a right shoulder disorder, to include DJD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.310 (2015).

2.  The criteria for an award of service connection for a cervical spine disorder, to include DJD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.310.

3.  The criteria for an award of service connection for a right elbow disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the November 2013 rating decision, via an August 2013 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative asserts any notice error or specific prejudice as a result.  Hence, The Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and VA records, including the Compensation and Pension examination reports, are in the claims file.  Further, as noted earlier, the Board remanded the case for additional examinations.  The examiner conducted a review of the claims file and provided an adequate rationale for the opinions rendered, as discussed in greater detail later in this decision.  Neither the Veteran nor his representative asserts that there are additional records to obtain.

Concerning the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Arthritis is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Establishing service connection solely based on continuity of symptomatology is only permitted for chronic diseases under 38 C.F.R. § 3.309(a).  Walker.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

The Veteran asserts that his right shoulder, cervical spine, and elbow disorders all have the same genesis.  Specifically, his occupational specialty during active service was parachute rigger.  His duties entailed that he access aircraft via a ladder while carrying emergency gear, including a parachute, that weighed as much as 50 pounds.  He also had to perform overhead reaching to properly perform his duties; and, in the interest of time, when finished he jumped from the aircraft wing to the flight deck, generally about a five-foot drop.  He asserts that the wear and tear of his strenuous duties caused his disorders.  He asserts further that he has experienced symptoms of the disorders from the time of his active service forward.

Medical examiners have rendered negative nexus opinions concerning the Veteran's right shoulder, cervical spine, and right elbow disorders.  The Board finds that the examiners' opinions are supported by the evidence of record.  The Board will set forth the specifics below.

STRs noted the Veteran's treatment in May 1975 for abrasions of the right upper and lower arm secondary to a motor vehicle accident.  The physical examination was within normal limits.  The abrasions were cleaned, and the Veteran was released with instructions to use ice and to return to the clinic if needed.  There was no diagnosis of shoulder or elbow pathology.  (01/07/1980 STR-Medical Photocopy, p. 3).  In June 1978, the Veteran complained of occasional elbow pain.  A February 1979 Consult notes his complaints of elbow pain bilaterally.  The physical examination of the orthopedist makes no mention of the upper extremities (UEs).  A PEB was recommended due to the Veteran's knees.  Id., pp. 13, 29.  The STRs confirm the Veteran's assertions of in-service disability as a result of the performance of his duties but only relating to his knees.  Initially, military medical examiners did not deem the Veteran's knee disorders as sufficiently severe to warrant a medical separation.  He contested that assessment before a Physical Evaluation Board (PEB).  (12/06/1978 VBMS-Physical Evaluation Board Proceedings).  At the formal session of the PEB, the Veteran testified that he believed that his knees had become arthritic and, based on pain in the areas, that the ensuing pain had started to impact his elbows and shoulders.  03/08/1979 VBMS-PEB, p. 2).  The Veteran testified at the PEB, however, that his workup for arthritis had been negative.  Id., at 3.

Upon separation, the Veteran applied for VA compensation but not for his shoulder.  The examination report reflects that the examiner noted the Veteran's testimony at the PEB as concerned his shoulder and other joints, but the examiner noted no positive findings of the right shoulder.  (09/07/1979 VBMS-VA Examination, p. 8)

The Veteran's outpatient records during the interim years show no complaints related to the right shoulder or any diagnosis.  The earliest notation of complaints of shoulder pain in outpatient records is January 2005, where the Veteran's complaints of chronic, diffuse, non-specific pain that settled into joints that included the shoulders were noted, but no shoulder diagnosis was entered.  (05/11/2005 VBMS-Medical Treatment-Government Facility)

A VA examination was arranged in 2013 as part of the Veteran's assertion that he was entitled to service connection secondary to his service-connected knees.  An October 2013 examination report reflects the Veteran's reported in-service history as set forth above.  Concerning the elbows, the examiner noted diagnoses in the late 1970s of triceps tendonitis and lateral epicondylitis of both elbows.  Again, the examiner did not note the source for the dates of the diagnoses.  The Veteran denied any history of specific elbow trauma but reported his history of climbing onto and off of aircraft during his active service.  The examiner noted that imaging studies of the elbows were negative for arthritis.  (11/01/2013 VBMS-CAPRI, pp. 20-26)

The examiner noted a 1979 diagnosis of DJD of the right acromioclavicular joint.  He did not indicate the basis for the date of the diagnosis.  As with the other disorders, the Veteran reported that his right shoulder symptoms started in active service and had progressively worsened since.  Imaging studies were positive for arthritis of the right shoulder.  Id., 36-44.

The Veteran's reported history of his neck disorder mirrored that of his other claims.  The examiner noted that the Veteran denied the use of any assistive devices for ambulation, and that imaging studies were positive for arthritis.  The examiner's nexus opinions were limited to whether the Veteran's neck and upper extremities disorders were due to his service-connected bilateral knee disability, to which the examiner opined in the negative for all.  The examiner opined that there was no relationship between the right shoulder disorder and the bilateral knee disorder, as the Veteran had not placed any extra stress on the right shoulder as a result of his knees.  The examiner opined that he could not find any objective evidence that the mild degeneration of the cervical spine was in anyway related to his knees.  His opinion concerning the triceps tendonitis and lateral epicondylitis was the same, as he noted that the UEs would not be impacted by a lower extremity unless there was extensive use of an assistive device, which was not the case with the Veteran.  Id., p. 66.

As noted earlier, the Board remanded the case in November 2015 for clarification of the nexus opinions on direct and secondary service connection.  Upon cervical spine examination in April 2016 the examiner conducted a detailed review of the claims file.  The examiner noted that the Veteran's cervical spine DJD was diagnosed in September 2013.  As was the case at past examinations, the Veteran reported that his neck pain began during his active service.  Based on his review of the claims file, and the examination of the Veteran, the examiner opined that there was not at least a 50-percent probability that the Veteran's cervical spine DJD was causally connected to his active service.  The examiner based the opinion on the fact that there was no evidence of a diagnosed neck disorder at the time the Veteran separated from active service; and, that he had normal cervical X-rays in September 1979, February 2002 and February 2008, with no evidence of cervical DJD.  The examiner noted that the cervical degenerative process was not revealed until September 2013, many years after his separation from active service.  The examiner opined that the likely cause of the cervical DJD were non-service-connected factors such as advanced age, and the normal aging process.

The examiner also opined that there was not at least a 50-percent probability that the Veteran's cervical spine DJD was caused or aggravated by any service-connected disability, to include depression, tinnitus, or the knee disorder.  The examiner noted that there was no medical nexus for either of those conditions to cause cervical DJD.  The examiner noted further that the mechanism of one joint or the spine developing arthritis or other chronic conditions by overcompensation for another joint injury through limping has never been proven.  The Board notes that the examiner did not use the word "aggravation" in the nexus part of the opinion.  Nonetheless, in the paragraph immediately preceding the opinion, the examiner restated the RO's request for an opinion on aggravation in addition to direct causation.  Hence, the Board finds that the examiner addressed the issue of aggravation as well.  (04/26/2016 VBMS-C&P Exam-Neck, pp. 10-11)

The examiner reviewed the claims file and provided a clear rationale for the opinions rendered.  Hence, the Board finds the opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As indicated earlier, October 2013 the examiner noted a diagnosis date of 1979.  The Board finds no evidentiary support for that date other than the Veteran's reported history.  An examiner may rely on a patient's reported history when assessing a case, but the reported history must be tested against the other evidence of record.  While the Veteran reported and opined at his PEB in active service that his knee symptoms had spread to his neck and upper extremities, objective medical tests disproved his subjective reports.  An in-service work-up for arthritis was negative, there were no positive findings at the September 1979 VA examination, the Veteran's wife did not report complaints of neck pain, and the Veteran's X-rays were negative until 2013.  The Veteran is competent to report pain.  See 38 C.F.R. § 3.159(a)(2).  Pain alone, however, is not sufficient to prove service connection.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")  The Veteran's neck X-rays were negative until 2013.  Hence, there is no evidence that arthritis manifested to a compensable degree within one year of his discharge from active service.  As concerns the Veteran's often proffered personal opinion to the contrary, there are certain disorders of conditions that a lay person is competent to identify; and, there are certain limited circumstances under which a lay person may opine on etiology.  The Board must make this determination on a case-by-case basis.  See Jandreau, 492 F. 3d 1372.  The Board finds that associating subjective complaints of pain with arthritis, or otherwise opining on the etiology of arthritis requires medical training.  See 38 C.F.R. § 3.159(a)(1).  There is no evidence that the Veteran has medical training.  Hence, his personal opinion is not probative.

In light of all of the above factors, the Board finds the preponderance of the evidence is against the cervical spine claim on a presumptive, direct, and secondary basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.310.

The May 2016 examination report reflects that the examiner conducted a detailed review of the claims file as part of the examination.  The examiner noted the Veteran's testimony before the PEB, and he also noted that the lay statements of record by the Veteran's family members did not reference a shoulder or elbow disorder.  The examiner noted a diagnosis of record of acromioclavicular joint arthritis as of October 2013.  The examiner opined that there was not at least a 50-percent probability that the mild right shoulder arthritis was causally related to active service, as the condition was not diagnosed until 2013.  The examiner also rendered a nexus opinion as to whether there was not at least a 50-percent probability that the mild right shoulder arthritis was caused or aggravated by a service-connected disorder, as there is no anatomical or physiological nexus with which to connect any other said condition to his claimed right shoulder condition.  (05/02/2016 VBMS-C&P Exam-Shoulder, p. 17).

The Board incorporates here by reference, the earlier discussion on use of the term, "aggravation," the state of the evidence, to include pain alone, and the Veteran's personal opinion.

In light of all of the above factors, the Board finds the preponderance of the evidence is against the right shoulder claim on a presumptive, direct, and secondary basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.310.

The May 2016 examination report reflects that the examiner set forth the results of a detailed review of the claims file.  Although the physical examination revealed range of motion of the elbow of 5 degrees less than normal on flexion and forearm pronation, see 38 C.F.R. § 4.71a, Plate I, the examiner noted that the findings were  normal for the Veteran, as they are an expression of his anatomical and physiologic limit in movement.  There was no diagnosis of pathology.  The examiner noted that X-rays of the right elbow revealed no abnormality.  (05/02/2016 VBMS-C&P Exam-Elbow, p. 8)  The examiner rendered negative nexus opinions on service connection, as there was no anatomic or physiologic basis with which to connect any other disorder.  More significantly, however, no disorder was diagnosed, precluding an award of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).





ORDER

Entitlement to service connection for a right shoulder disorder, to include DJD, is denied. 
 
Entitlement to service connection for a cervical spine disorder, to include DJD, is denied. 
 
Entitlement to service connection for a right elbow disorder is denied.


REMAND

Although the November 2015 Board remand addressed both elbows, the AOJ examination request intermittently noted a bilateral elbow disorder and only the right elbow.  (11/10/2015 VBMS-VA Exam Worksheet, pp. 3-4)  As a result, the examiner examined the left elbow, but did not render a nexus opinion on the diagnosed enthesophyte of that joint, which medical literature notes may be the result of repetitive stress on the joint.  Hence, an addendum is needed from the examiner.

In an April 2016 skin examination report the examiner opined that there was no nexus between the Veteran's skin disorder of dermatitis and his prior exposure to sun and jet fuel.  The examiner also rendered a negative nexus opinion as to any causative relationship between the Veteran's skin disorder and either of his service-connected disabilities.  The examiner, however, did not address aggravation by a service-connected disability.  Further, the examiner's reference to the Vetera picking at his skin is not clear.  Further explanation is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall return the claims file to the examiner who conducted the April 2016 elbow examination.  Ask the examiner to provide an addendum to examination report which addresses the following questions: is there at least a 50-percent probability that the diagnosed left elbow enthesophyte had its onset in active service, or is otherwise causally connected to active service?

If the answer to the above question is, no, is there at least a 50-percent probability that the diagnosed left elbow enthesophyte is due to either of the Veteran's service-connected disabilities?  If not, is there at least a 50-percent probability that either of the Veteran's service-connected disabilities aggravates-that is, chronically worsens the left elbow enthesophyte?  If so, the examiner is asked to provide a baseline level of disability prior to aggravation.

2.  The AOJ shall return the claims file to the examiner who conducted the April 2016 skin examination.  Ask the examiner to clarify the comments that were related to  whether the Veteran's dermatitis was due to picking at his skin secondary to his service-connected depression.  Also ask the examiner to whether there at least a 50-percent probability that either of the Veteran's service-connected disabilities aggravates-that is, chronically worsens any diagnosed skin disorder?  If so, the examiner is asked to provide a baseline level of disability prior to aggravation.

In the event the examiner who conducted either the April 2016 skin or elbow examination is no longer available, refer the claims file to an equally qualified examiner.

Should the substitute examiner advise the requested opinions cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.

A comprehensive rationale is to be provided for any opinion rendered.  If the requested opinions cannot be provided, an explanation as to why not must be provided, to include what additional information would be needed in order to render the requested opinions.

3.  After all of the above is complete, re-adjudicate the issues considering all relevant evidence.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  Then, return the case to the Board. 
  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


